EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JAMES WITHERS on 04/06/2021.
The application has been amended as follows: 
1-12. (Canceled)
13. (Currently amended) An oral care composition comprising: 
	(1) an antibacterial effective amount of at least one cationic antibacterial agent, wherein the at least one cationic antibacterial agent is cetyl pyridinium chloride (CPC); and 
	(2) a cationic compatible metal oxide comprising (i) a silica particle having a negative surface charge and (ii) a vitamin B1 molecule immobilized on the surface of the silica particle so as to form a vitamin B1 treated  B1 molecule (a) comprising (i) a vitamin with an overall positive charge or (ii) a salt of a vitamin, the salt having an overall positive charge, (b) being present in an amount sufficient to provide a substantially positive charge on the surface of the vitamin B1 treated silica particle, and (c) being present in an amount sufficient to repel or minimize any reaction of the silica particle with said cetyl pyridinium chloride (CPC).  
14. (Canceled)  
15. (Canceled)  
16. (Currently amended) The oral care composition of claim 13, wherein the amount of vitamin B1 molecule immobilized on the surface of the silica particle.  
17. (Currently amended) The oral care composition of claim 16, wherein the vitamin B1 molecule is immobilized directly onto the surface of the 
18. (Canceled) 
19. (Canceled) 
20. (Canceled)  
21. (Canceled)
22. (Currently amended) The oral care composition of claim 17, wherein the vitamin B1 molecule is impregnated onto the surface of the 
23. (Currently amended) The oral care composition of claim 17, wherein the vitamin B1 molecule is adsorbed directly onto the surface of the 
24. (Currently amended) The oral care composition of claim 17, wherein the vitamin B1 molecule is chemically reacted with the surface of the 
25. (Previously Presented) The oral care composition of claim 13, wherein the composition comprises a dentrifice, a chewing gum, a mouthwash, or a mixture thereof.  
26. (Previously Presented) The oral care composition of claim 25, wherein the composition is a dentrifice selected from the group consisting of toothpastes, tooth powders, denture creams and mixtures thereof.  
27. (Previously Presented) The oral care composition of claim 13, further comprising at least one material selected from the group consisting of thickening agents, whiteners, abrasive agents, flavorants, humectants, detergents, surfactants, fluoride supplying compounds, desensitizing agents and mixtures thereof  
28. (Cancelled)  
29. (Previously Presented) The oral care composition of claim 13, further comprising at least one additional cationic antibacterial agent.  

36. (Currently amended) The oral care composition of claim 13, wherein the cationic compatible metal oxide comprises silica particles with the vitamin B1 molecule immobilized on the surface of the silica particles so as to form vitamin B1 treated silica particles, said vitamin B1 treated silica particles having a % cetyl pyridinium chloride (CPC) compatibility of at least 10%, wherein % CPC compatibility indicates a molar percentage of CPC in a test solution resulting from (i) contacting 3 grams of the vitamin B1 treated silica particles with 27 grams of a 0.3 wt % CPC solution for 7 days at 140°F to form a heated solution, (ii) cooling the heated solution to form a cooled solution, (iii) centrifuging the cooled solution at 10,000 rpm for 10 minutes to form two phases comprising the vitamin B1 treated silica particles and a separated solution, (iv) extracting a 1.0 gram sample of fluid from the separated solution, and diluting the 1.0 gram sample of fluid with deionized water at a ratio of 20 parts deionized water to 1 part sample of fluid.  
37. (Currently amended) The oral care composition of claim 13, wherein the  B1 molecule immobilized on the surface of the silica particle ranges from about 0.5 to about 1.0 wt % of the silica particle.  
38. (Currently amended) An oral care composition comprising: (1) an antibacterial effective amount of at least one cationic antibacterial agent, wherein the cationic antibacterial agent is cetyl pyridinium chloride (CPC); and (2) a cationic compatible metal oxide comprising (i) a silica particle and (ii) a vitamin B1 molecule immobilized on a surface of the silica particle so as to form a vitamin B1 treated silica particle, the vitamin B1 molecule (a) comprising (i) a vitamin B1 or (ii) a salt of a vitamin B1, and (b) being present in an amount sufficient to repel or minimize any reaction of the silica particle with said cetyl pyridinium chloride (CPC).  
39. (Cancelled)
40. (Currently amended) An oral care composition comprising (i) a dentrifice selected from the group consisting of toothpastes, tooth powders, denture creams, and mixtures thereof, (ii) a chewing gum, (iii) a mouthwash, or (iv) a mixture of any of (i), (ii) and (iii), said dentrifice, chewing gum, or mouthwash comprising a combination of: (1) an antibacterial effective amount of cetyl pyridinium chloride (CPC); and (2) a cationic compatible metal oxide comprising (i) a silica particle and (ii) a vitamin B1 molecule immobilized on a surface of the silica particle so as  B1 treated silica particle, the vitamin B1 molecule (a) comprising (i) a vitamin B1 or (ii) a salt of a vitamin B1, and (b) being present in an amount sufficient to repel or minimize any reaction of the silica particle with said cetyl pyridinium chloride (CPC).  
41. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims have been limited to the elected species, the rejections of which were reversed by the Board Decision dated 02/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619